Citation Nr: 0734997	
Decision Date: 11/06/07    Archive Date: 11/19/07

DOCKET NO.  02-01 918A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUES

1. Entitlement to service connection for a right thumb 
disability.

2. Entitlement to service connection for a skin disability, 
to include as secondary to exposure to Agent Orange.

3. Entitlement to an initial evaluation in excess of 20 
percent for a left hip disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

P. Olson, Associate Counsel


INTRODUCTION

The veteran had active service from September 1967 to April 
1970. His medals and badges include the Bronze Star Medal, 
First Oak Leaf Cluster, with "V" Device, the Combat 
Infantryman Badge, and the Purple Heart Medal.

Service connection is in effect for a number of disabilities, 
including shell fragment wound residuals of the right 
shoulder and the distal third of the arm, with involvement of 
Muscle Groups II, V, and VI, rated as 30 percent disabling; 
post-traumatic stress disorder, rated as 30 percent 
disabling; and residuals of a shell fragment wound of the 
right lower extremity (Muscle Group XII), evaluated as 10 
percent disabling. The combined disability evaluation of 70 
percent has been in effect since January 2000.

This matter is before the Board of Veterans' Appeals (Board) 
following Board Remands in January 2004 and May 2006.  This 
matter was originally on appeal from an August 2001 rating 
decision of the Department of Veterans Affairs (VA), Regional 
Office (RO) in Chicago, Illinois.  

In September 2005, VA received correspondence from the 
veteran which included a letter to Senator Obama which 
indicated that the veteran suffers from a blood disorder 
which is service connected.  As it is unclear whether the 
veteran wishes to make a claim for service connection for a 
blood disorder, this matter is referred to the RO for 
appropriate action.

The Board is cognizant of the fact that the veteran's case 
has been in adjudicative status for several years, and it has 
already been remanded twice in the past.  Consequently, the 
Board wishes to assure the veteran that it would not be 
remanding this case again unless it was essential for a full 
and fair adjudication of his claim.  Thus, the issue of 
entitlement to service connection for a skin disability, to 
include as secondary to exposure to Agent Orange, is 
addressed in the REMAND portion of the decision below and is 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.


FINDINGS OF FACT

1.  The veteran does not have a right thumb disability that 
is related to active service.

2.  During the entire appeal period, the veteran's left hip 
disability has been manifested by subjective complaints of 
pain, stiffness, fatigability, lack of endurance, and 
numbness and objective evidence of flexion of 115 degrees; 
extension of 20 degrees, abduction of 25 degrees; adduction 
of 15 degrees; internal rotation of 30 degrees; and external 
rotation of 50 degrees.


CONCLUSIONS OF LAW

1.  The veteran does not have a right thumb disability that 
was incurred in or aggravated by active service.  38 U.S.C.A. 
§ 1110 (West 2002); 38 C.F.R. § 3.303 (2006).

2.  The criteria for an initial rating in excess of 20 
percent for service-connected left hip disability have not 
been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1, 
4.7, 4.40, 4.45, 4.71a, Diagnostic Code 5252 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.	Preliminary Matters

The Board has thoroughly reviewed all the evidence in the 
veteran's claims folders.  Although the Board has an 
obligation to provide reasons and bases supporting this 
decision, there is no need to discuss, in detail, the 
extensive evidence submitted by the veteran or on his behalf.  
See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) 
(the Board must review the entire record, but does not have 
to discuss each piece of evidence).  The analysis below 
focuses on the most salient and relevant evidence and on what 
this evidence shows, or fails to show, on the claims.  The 
veteran must not assume that the Board has overlooked pieces 
of evidence that are not explicitly discussed herein.  See 
Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law 
requires only that the Board address its reasons for 
rejecting evidence favorable to the veteran).  

Pursuant to the Board's May 2006 Remand, the Appeals 
Management Center (AMC) provided notice and assistance to the 
veteran as set forth in Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006), asked the veteran if he desired a hearing, 
scheduled an orthopedic examination for the purpose of 
determining the current nature and extent of the veteran's 
service-connected left hip disability, and issued a 
supplemental statement of the case.  Based on the foregoing 
actions, the Board finds that there has been compliance with 
the Board's May 2006 Remand.  Stegall v. West, 11 Vet. App. 
268 (1998).
.
II.	Veterans Claims Assistance Act of 2000

VA has met all statutory and regulatory notice and duty to 
assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326 (2006). 

A letter dated in May 2006 fully satisfied the duty to notify 
provisions. 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002). The 
veteran was aware that it was ultimately his responsibility 
to give VA any evidence pertaining to the claims.  The May 
2006 letter informed him that additional information or 
evidence was needed to support his claim, and asked him to 
send the information or evidence to VA.  See Pelegrini v. 
Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II).  In 
addition, the May 2006 letter advised the veteran of how VA 
determines disability ratings and effective dates.  See 
Dingess v. Nicholson, 19 Vet. App. 473 (2006).

Although this letter was not sent prior to initial 
adjudication of the veteran's claim, this was not prejudicial 
to him, since he was subsequently provided adequate notice, 
and the claim was readjudicated and an additional 
supplemental statement of the case (SSOC) was provided to the 
veteran in May 2007.  

The veteran's service medical records, VA medical treatment 
records, and identified private medical records have been 
obtained, to the extent available.  38 U.S.C.A. § 5103A; 38 
C.F.R. § 3.159.  There is no indication in the record that 
any additional evidence, relevant to the issues decided 
herein, is available and not part of the claims file.  

The duty to assist also includes providing a medical 
examination or obtaining a medical opinion when such is 
necessary to make a decision on the claim, as defined by law.  
With respect to the issue of entitlement to service 
connection for a right thumb disability, the veteran has not 
been afforded a VA examination with an opinion as to the 
etiology of his claimed disability.  Such an opinion is 
"necessary" under 38 U.S.C.A. § 5103A(d) when: (1) there is 
competent evidence that the veteran has a current disability 
(or persistent or recurrent symptoms of a disability), (2) 
there is evidence establishing that the veteran suffered an 
event, injury or in service or has a disease or symptoms of a 
disease within a specified period, (3) there is an indication 
the current disability or symptoms maybe associated with 
service, and (4) there is not sufficient medical evidence to 
make a decision.  See 38 U.S.C.A. § 5103A(c)(4).  In this 
case, as no medical evidence has been presented showing 
treatment of a right thumb disability or the possibility that 
an existing right thumb disability is related to service, the 
Board finds that an etiology opinion is not "necessary."  

With respect to the issue of entitlement to an initial 
evaluation in excess of 20 percent for a left hip disability, 
the veteran was accorded VA examinations in December 2000 and 
November 2006. 38 C.F.R. § 3.159(c)(4).  There is no 
objective evidence indicating that there has been a material 
change in the severity of the veteran's service-connected 
disorders since he was last examined.  38 C.F.R. § 3.327(a).  
The duty to assist does not require that a claim be remanded 
solely because of the passage of time since an otherwise 
adequate VA examination was conducted.  VAOPGCPREC 11-95.  
The November 2006 VA examination report is thorough and 
supported by VA outpatient treatment records.  The 
examination in this case is adequate upon which to base a 
decision.

The Board noted in the January 2004 remand that the veteran 
had been scheduled for a video conference hearing with the 
Board in November 2003, but failed to appear.  In a late 
December 2003 communication from the veteran's congressional 
representative that was received at the RO in January 2004, 
the congressman indicated that he had received a letter from 
the veteran in which the veteran claimed to have received 
notice of the video conference hearing after it had taken 
place. The veteran stated "I now will have to wait until 
next June to get a chance to be heard on video conference 
with the Appeals Board. This is my third year trying, how 
much longer does the VA expect a veteran to wait." The May 
2006 Remand asked that clarification be made as to whether 
the veteran still desired a video conference hearing or other 
type of hearing.  In a May 2006 letter, the AMC stated, 
"Please let us know if you desire a hearing, and if so which 
type of hearing."  In response to that letter, the veteran 
stated that he had no other information or evidence to give 
VA to substantiate his claim and to please decide the claim 
as soon as possible.  In a June 2006 letter from the veteran, 
he stated, "If you want a videoconference you can have it."  
The Board views the veteran's response as declining any Board 
hearing including a videoconference hearing and will proceed 
with adjudication of the veteran's claims.    

As there is no indication that any failure on the part of VA 
to provide additional notice or assistance reasonably affects 
the outcome of this case, the Board finds that any such 
failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 
2006).

III.	Service Connection

Applicable law provides that service connection will be 
granted if it is shown that the veteran suffers from 
disability resulting from an injury suffered or disease 
contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in active military service.  38 U.S.C.A. § 1110; 38 
C.F.R. § 3.303.  In order to warrant service connection, 
there must be (1) medical evidence of a current disability; 
(2) medical evidence, or in certain circumstances, lay 
evidence of in-service occurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between an in-
service injury or disease and the current disability.  See 
Hickson v. West, 12 Vet. App. 247, 253 (1999).  

Post-service medical records are absent any treatment for a 
right thumb disability.  

The existence of a current disability is the cornerstone of a 
claim for VA disability compensation. 38 U.S.C.A. §§ 1110, 
1131 (West 1991); see Degmetich v. Brown, 104 F.3d 1328 
(1997) (holding that Secretary's and Court's interpretation 
of sections 1110 and 1131 of the statute as requiring the 
existence of a present disability for VA compensation 
purposes cannot be considered arbitrary and therefore the 
decision based on that interpretation must be affirmed).  

The veteran does not currently have a diagnosis for a right 
thumb disability. The Court has held that there can be no 
valid claim without proof of a present disability.  Rabideau 
v. Derwinski, 2 Vet. App. 141, 144 (1992)

While the Board notes the veteran's belief that he currently 
has a right thumb disability which is related to his period 
of service, he is not competent to offer opinions on medical 
diagnosis or causation, and the Board may not accept 
unsupported lay speculation with regard to medical issues.  
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  Without 
a diagnosis, service connection can not be granted for a 
right thumb disability.  Thus, in the absence of competent 
medical evidence that a right thumb disability exists and 
that it was caused by or aggravated by the veteran's military 
service, the criteria for establishing service connection for 
a right thumb disability have not been established.  38 
C.F.R. § 3.303. 

As the preponderance of the evidence is against the claim, 
the benefit of the doubt doctrine is not applicable.  38 
U.S.C.A. 5107(b) (2002); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).

IV.	Increased Rating

Disability ratings are determined by applying the criteria 
set forth in the VA's Schedule for Rating Disabilities, which 
is based on the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic 
codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  If two 
evaluations are potentially applicable, the higher evaluation 
will be assigned if the disability picture more nearly 
approximates the criteria required for that rating; 
otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7.

The veteran is appealing the original assignment of a 
disability evaluation following an award of service 
connection for left hip pain.  As such, it is not the present 
level of disability which is of primary importance, but 
rather the entire period is to be considered to ensure that 
consideration is given to the possibility of staged ratings; 
that is, separate ratings for separate periods of time based 
on the facts found.  Fenderson v. West, 12 Vet. App. 119 
(1999).

The veteran's left hip disability has been evaluated under 38 
C.F.R. § 4.71a, Diagnostic Code 5299-5252.  The veteran's 
left hip disability does not have a specific diagnostic code.  
When a veteran is diagnosed with an unlisted condition, it 
must be rated under an analogous diagnostic code.  38 C.F.R. 
§§ 4.20, 4.27.  The diagnostic code is "built-up" by 
assigning the first two digits from that part of the schedule 
most closely identifying the part of the body involved and 
then assigning "99" for the last two digits for all 
unlisted conditions.  Then, the disability is rated by 
analogy under a diagnostic code for a closely related disease 
that affects the same anatomical functions and has closely 
analogous symptomatology.  Therefore, the veteran's service-
connected left hip disability is rated according to the 
analogous condition of limitation of flexion of the thigh.  
38 C.F.R. § 4.71a, DC 5252.  The RO assigned a disability 
rating of 20 percent effective January 21, 2000.  

As an initial matter, the Board is satisfied that the RO's 
assignment of a disability rating under Diagnostic Code 5252, 
by analogy, was proper. This Diagnostic Code encompasses the 
functions affected, and the anatomical localization and 
symptomatology are closely analogous to the veteran's 
disability.  See Butts v. Brown, 5 Vet. App. 532 (1993) 
(choice of diagnostic code should be upheld if supported by 
explanation and evidence).

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in parts of the system, 
to perform the normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  It is essential that the examination upon which 
ratings are based adequately portray the anatomical damage, 
and the functional loss, with respect to all these elements.  
The functional loss may be due to absence of part, or all, of 
the necessary bones, joints and muscles, or associated 
structures, or to deformity, adhesions, defective 
innervation, or other pathology, or it may be due to pain, 
supported by adequate pathology and evidenced by the visible 
behavior of the claimant undertaking the motion.  Weakness is 
as important as limitation of motion, and a part that becomes 
painful on use must be regarded as seriously disabled.  A 
little used part of the musculoskeletal system may be 
expected to show evidence of disuse, either through atrophy, 
the condition of the skin, absence of normal callosity or the 
like.  38 C.F.R. § 4.40.  

Evidence of pain, weakened movement, excess fatigability, or 
incoordination must be considered in determining the level of 
associated functional loss in light of 38 C.F.R. § 4.40, 
taking into account any part of the musculoskeletal system 
that becomes painful on use.  DeLuca v. Brown, 8 Vet. App. 
202 (1995).  The provisions of 38 C.F.R. § 4.14 (avoidance of 
pyramiding) do not forbid consideration of a higher rating 
based on greater limitation of motion due to pain on use, 
including flare ups.  38 C.F.R. § 4.14.  

The intent of the rating schedule is to recognize painful 
motion with joint or periarticular pathology as productive of 
disability.  It is the intention to recognize actually 
painful, unstable, or malaligned joints, due to healed 
injury, as entitled to at least the minimum compensable 
rating for the joint.  38 C.F.R. § 4.59.

With respect to the joints, the factors of disability reside 
in reductions of their normal excursion of movements in 
different planes.  Inquiry will be directed to these 
considerations:  (a) less movement than normal (due to 
ankylosis, limitation or blocking, adhesions, tendon-tie-up, 
contracted scars, etc.); (b) more movement than normal (from 
flail joint, resections, nonunion of fracture, relaxation of 
ligaments, etc.); (c) weakened movement (due to muscle 
injury, disease or injury of peripheral nerves, divided or 
lengthened tendons, etc.); (d) excess fatigability; (e) 
incoordination, impaired ability to execute skilled movements 
smoothly; and (f) pain on movement, swelling, deformity or 
atrophy of disuse.  Instability of station, 
disturbance of locomotion, interference with sitting, 
standing and weight-bearing are related considerations.  38 
C.F.R. § 4.45.

Diagnostic Code 5252 addresses limitation of flexion of the 
thigh.  Under this diagnostic code, flexion of either thigh 
to 30 degrees warrants a 20 percent rating.  A 30 percent 
rating requires flexion limited to 20 degrees.  A 40 percent 
rating requires flexion limited to 10 degrees.  38 C.F.R. § 
4.71a, Diagnostic Code 5252.

Standard range of hip motion is from 0 degrees (extension) to 
125 degrees (flexion) and 45 degrees (abduction).  See 38 
C.F.R. § 4.71, Plate II.

Considering all pertinent evidence in light of the above, the 
Board finds that a schedular rating in excess of 20 percent 
is not warranted at any point since the effective date of the 
grant of service connection for the veteran's left hip 
disability.  

On VA examination in March 2000, the veteran demonstrated 
left hip flexion to 115 degrees with pain, 110 degrees 
without pain.

On VA examination in December 2000, the veteran demonstrated 
left hip flexion to 115 degrees.  The examiner indicated that 
the veteran did have pain with movement of the left hip.

On VA examination in November 2006, the veteran demonstrated 
left hip flexion to 120 degrees.  The examiner indicated that 
the veteran experienced functional limitations on standing 
and walking and noted that the veteran reported getting worse 
with pain increasing and unable to find relief with rest.  X-
rays taken found changes due to early osteoarthritis but no 
dislocation or fracture.  Diagnosis was osteoarthritis left 
hip with sclerotic changes.  The examiner also noted that the 
veteran's left hip disability prevented chores, shopping, 
exercise, sports, recreation, and traveling, moderately 
affected feeding, bathing, and dressing, and mildly affected 
toileting and grooming.

The Board finds that these findings do not support assignment 
of the next higher initial schedular (30 percent) rating for 
the veteran's left hip under DC 5252, inasmuch as that DC 
requires either that flexion be limited to 20 degrees to 
warrant such rating.  

The Board also notes that there is no other diagnostic code 
providing for more than a 20 percent rating pursuant to which 
a higher rating for the left hip disability could be 
assigned.  Rating the disability under DC 5250 for hip 
ankylosis is not appropriate in this case, where all 
examinations have clinically shown measurable range of left 
hip motion.  

The Board notes that the veteran reported that he was hit 
with friendly fire in Vietnam and that he had multiple 
fragments in his hip.  In January 2005, x-rays of the 
veteran's left hip were taken which showed a punctuate focus 
of increased density posterior to the distal femur and was 
noted to perhaps represent shrapnel.  The verifier noted that 
this was present on the study of January 2000 and is 
unchanged.  There were also a number of other linear 
structures, foreign body material, presumably from clothing 
primarily about the proximal tibia/fibula region.  The bony 
structures were intact and the joint space was unremarkable.

The veteran's separation examination indicated a scar on the 
left leg, and VA examination in March 1971 indicated multiple 
shell fragment scars on the rear of both legs but no entrance 
or exit wound about the left hip was noted.  However, even if 
the veteran's hip disability could be evaluated as a residual 
to healed wounds involving muscles set forth in 38 C.F.R. §§ 
4.55, 4.56, the preponderance of the evidence is against the 
assignment of a disability rating in excess of 20 percent.
  
The factors to be considered in evaluating disabilities 
residual to healed wounds involving muscle groups are set 
forth in 38 C.F.R. §§ 4.55, 4.56. A muscle injury evaluation 
will not be combined with a peripheral nerve paralysis 
evaluation of the same body part unless the injuries affect 
entirely different functions. 38 C.F.R. § 4.55(a). For VA 
rating purposes, the cardinal signs and symptoms of muscle 
disability are loss of power, weakness, lowered threshold of 
fatigue, fatigue-pain, impairment of coordination, and 
uncertainty of movement. 38 C.F.R. § 4.56(c).

The applicable regulation provides that under diagnostic 
codes 5301 through 5323, disabilities resulting from muscle 
injuries shall be classified as slight, moderate, moderately 
severe, or severe. 38 C.F.R. § 4.56(d).

A slight disability of muscles, warranting a zero percent 
disability rating, is defined as a simple wound of muscle 
without debridement or infection. Service medical records 
will show a superficial wound with brief treatment and return 
to duty healing with good functional results and no cardinal 
signs or symptoms of muscle disability. There will be minimal 
scaring and no evidence of fascial defect, atrophy, or 
impaired tonus. Also, no impairment of function or retained 
metallic fragments retained will be present. 38 C.F.R. § 
4.56(d)(1).

A moderate disability of muscles, warranting a 10 percent 
disability rating, is defined as a through and through or 
deep penetrating wound of short track from a single bullet, 
small shell or shrapnel fragment, without explosive effect of 
high velocity missile, residuals of debridement, or prolonged 
infection. Objective findings will include entrance and (if 
present) exit scars, some loss of deep fascia or muscle 
substance or impairment of muscle tonus and loss of power or 
lowered threshold of fatigue when compared to the sound side. 
38 C.F.R. § 4.56(d)(2).

A moderately severe disability of muscles, warranting a 30 
percent disability rating, is defined as a through and 
through or deep penetrating wound by small high velocity 
missile or large low- velocity missile, with debridement, 
prolonged infection, or sloughing of soft parts, and 
intermuscular scarring. Service department records should 
show hospitalization for a prolonged period for treatment of 
wound. Objective findings will include entrance and (if 
present) exit scars indicating track of missile through one 
or more muscle groups along with indications on palpation of 
loss of deep fascia, muscle substance, or normal firm 
resistance of muscles compared with sound side. Tests of 
strength and endurance compared with sound side demonstrate 
positive evidence of impairment. 38 C.F.R. § 4.56(d)(3).

There is no evidence of any explosive effect or infection.  
This finding coincides with, at most, a moderate muscle 
disability. 38 C.F.R. § 4.56(d)(2) (2006).  Thus, as a 
moderate injury only warrants the assignment of a 10 percent 
disability rating, rating the veteran's left hip disability 
pursuant to 38 C.F.R. § 4.73 for muscle injuries does not 
provide for a rating in excess of 20 percent. 

Functional loss due to pain has been considered in assigning 
the 20 percent rating for the left hip disability, and no 
higher rating is assignable based on consideration of the 
factors set forth in 38 C.F.R. §§ 4.40, 4.45, and 4.59, and 
DeLuca.  There simply is no evidence that pain is so 
disabling as to actually or effectively result in ankylosis, 
the only basis for assignment of a higher rating on the basis 
of limited motion.  Further, there is no evidence of a femur 
fracture associated with the hip disability so as to rating 
the disability under DC 5255. 

On these facts, there is no basis for staged rating, and the 
claim for an initial rating in excess of 20 percent for a 
left hip disability must be denied.  In reaching these 
conclusions, the Board has considered the applicability of 
the benefit-of-the-doubt doctrine.  

The Board notes that there is no evidence of record that the 
veteran's left hip disability causes marked interference with 
employment (i.e., beyond that already contemplated in the 
assigned evaluation), or necessitated any frequent periods of 
hospitalization, such that application of the regular 
schedular standards is rendered impracticable. The Board 
emphasizes that the percentage ratings assigned by the VA 
Schedule for Rating Disabilities represent the average 
impairment in earning capacity resulting from a service-
connected disability. 38 C.F.R. § 4.1.  In the instant case, 
there is no evidentiary basis in the record for a higher 
rating on an extraschedular basis as there is no evidence 
that the veteran is unable to secure or follow a 
substantially gainful occupation solely as a result of his 
left hip disability.  Hence the Board is not required to 
remand this matter to the RO for the procedural actions 
outlined in 38 C.F.R. § 3.321(b)(1) for assignment of an 
extraschedular evaluation. 

As the preponderance of the evidence is against the claim, 
the benefit of the doubt doctrine is not applicable.  38 
U.S.C.A. 5107(b) (2002); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).


ORDER

Entitlement to service connection for a right thumb 
disability is denied.

Entitlement to an initial evaluation in excess of 20 percent 
for a left hip disability is denied.


REMAND

With respect to the issue of entitlement to service 
connection for a skin disability, the Board remanded the case 
in May 2006.  A VA dermatology examination had been conducted 
in May 2004, and skin biopsies had been taken.  Following 
examination, the examiner stated that he would "determine 
the relation to service once the biopsy results are 
available."  A September 2004 dermatology resident note 
indicates that pathology diagnoses were:  skin, left 
posterior upper arm-focal epidermal hyperplasia with 
hyperkeratosis; and skin, left upper back-sparse 
perivascular dermatitis with focal vascular interface change.  
It was reported that the findings on examination were not 
specifically diagnostic, but that the findings in 1 of the 2 
speciments "could conceivably represent a lesion of 
hypertrophic cutaneous lupus erythematosus."  It was added 
that the presence of solar elastotic fibers within the basal 
layer might represent a secondary change.  Further clinical 
correlation was advised.  An October 2004 note from another 
VA dermatology resident indicated that the consensus of a 
staff conference was that "this is likely self-induced and 
doesn't represent primary elastic disorder."  An opinion as 
to the etiology of any current skin disorder was not made.

The Board's May 2006 remand instructions stated, "The 
veteran should be accorded a dermatology examination for the 
purpose of determining the existence and etiology of any 
current skin disorder.  To the extent possible, the veteran 
should be examined during a flare up of the skin disorder or 
skin disorders.  The claims folder and a copy of this REMAND 
must be made available to the examiner for review in 
conjunction with the examination and the examiner must 
annotate the examination report to indicate whether a review 
of the claims file was accomplished.  All appropriate studies 
deemed necessary are to be performed.  The examiner should 
determine the extent, etiology, and current diagnosis of any 
skin disorder found to be present.  The examiner is asked to 
provide an opinion, with full rationale, as to whether it is 
at least as likely as not that any current skin disorder had 
its onset during service or is otherwise related to the 
veteran's active service, to include being secondary to 
exposure to Agent Orange."

The veteran underwent a VA examination on November 14, 2006.  
The examiner noted that the veteran's claims file was not 
made available for review at the time of examination.  No 
clinical tests were done, and only a physical examination was 
conducted.  The examiner diagnosed folliculitis and related 
the condition to the veteran's military service.  Two weeks 
later, the examiner included an addendum that the veteran's 
claims file had been made available and reviewed.  The Board 
finds the November 2006 VA examination to be inadequate as 
the examiner failed to provide an adequate rationale for his 
stated opinion even after he reviewed the veteran's claims 
file.  

Accordingly, the case is REMANDED for the following action:

1.  The veteran's claims file should be 
returned to the examining physician who 
conducted the November 2006 VA 
dermatology examination for review.  If 
that physician is no longer available, 
make arrangements for a review of the 
claims file by another VA dermatology 
physician to determine the nature, 
extent, and etiology of any skin 
disabilities found.

The physician must annotate that the 
claims file was made available for 
review, and that pertinent documents 
therein were reviewed in connection with 
the preparation of the opinion requested.  
If the previous physician or another 
physician deems it necessary to conduct 
an examination of the veteran for the 
purpose of providing the requested 
opinion, this examination should be 
scheduled as soon as practicable.  All 
clinical findings necessary for a 
comprehensive disability rating must be 
reported as part of any current 
examination.

The physician should identify all 
diagnoses of the skin and comment 
regarding whether any current skin 
diagnosis is likely related to the 
veteran's military service.  The 
physician should provide a complete 
rationale for any opinion provided (and 
particularly any opinion that conflicts 
with those already of record). 
  
It would be helpful if the physician 
would use the following language, as may 
be appropriate:  "more likely than not" 
(meaning likelihood greater than 50%), 
"at least as likely as not" (meaning 
likelihood of at least 50%), or "less 
likely than not" or "unlikely" 
(meaning that there is a less than 50% 
likelihood).  The term "at least as 
likely as not" does not mean "within 
the realm of medical possibility."  
Rather, it means that the weight of 
medical evidence both for and against a 
conclusion is so evenly divided that it 
is as medically sound to find in favor of 
that conclusion as it is to find against 
it.  

2.  The case should be reviewed on the 
basis of the additional evidence.  If the 
benefit sought is not granted in full, 
the veteran should be furnished a 
Supplemental Statement of the Case and be 
afforded a reasonable opportunity to 
respond before the record is returned to 
the Board for further review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



______________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals






 Department of Veterans Affairs


